
	

114 HR 2014 IH: Healthy Kids Outdoors Act of 2015
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2014
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Kind (for himself, Ms. DelBene, Mr. Conyers, Mr. Walz, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of the Interior to carry out programs and activities that connect
			 Americans, especially children, youth, and families, with the outdoors.
	
	
 1.Short titleThis Act may be cited as the Healthy Kids Outdoors Act of 2015. 2.FindingsCongress finds as follows:
 (1)Children today are spending less time outdoors than any generation in human history, as evidenced by studies that show children enjoy half as much time outdoors today as they did just 20 years ago, while spending more than 7½ hours every day in front of electronic media.
 (2)The health of our children is at risk as evidenced by the growing obesity crisis where, in the past 30 years, childhood obesity has more than doubled in children and quadrupled in adolescents, costing the economy of the United States billions of dollars each year.
 (3)Our military readiness is declining as nearly 1 in 4 applicants to the military is rejected for being overweight or obese, which is the most common reason for medical disqualification.
 (4)Research has shown that military children and families are facing increased stress and mental strain and challenges due to multiple, extended deployments. Military family service organizations have developed programs that connect military children and families with positive, meaningful outdoor experiences that benefit mental and physical health, but they lack sufficient resources to meet increasing demand.
 (5)In addition to the negative economic impact of childhood obesity, the outdoor retail industry, many local tourist destinations or gateway communities, and State fish and wildlife agencies rely on revenue generated when individuals spend time outdoors to create jobs in local communities.
 (6)Over the past several years, urbanization, changing land use patterns, increasing road traffic, and inadequate solutions to addressing these challenges in the built environment have combined to make it more difficult for many Americans to walk or bike to schools, parks, and play areas or experience the natural environment in general.
 (7)Spending time in green spaces outside the home, including public lands, parks, play areas, and gardens, can increase concentration, inhibition of initial impulses, and self-discipline, and has been shown to reduce stress and mental fatigue. In one study, children who were exposed to greener environments in a public housing area demonstrated less aggression, violence, and stress.
 (8)Visitation to our Nation’s public lands has declined or remained flat in recent years, and yet, connecting with nature and the great outdoors in our communities is critical to fostering the next generation of outdoor enthusiasts who will visit, appreciate, and become stewards of our Nation’s public lands.
 (9)Spending time outdoors in nature is beneficial to our children’s physical, mental, and emotional health and has been proven to decrease symptoms of attention deficit and hyperactivity disorder, stimulate brain development, improve motor skills, result in better sleep, reduce stress, increase creativity, improve mood, and reduce children’s risk of developing myopia.
 (10)Children who spend time playing outside are more likely to take risks, seek out adventure, develop self-confidence, and respect the value of nature. A direct childhood experience with nature before the age of 11 promotes a long-term connection to nature.
 (11)Conservation education and outdoor recreation experiences such as camping, hiking, boating, hunting, fishing, archery, recreational shooting, wildlife watching, and others are critical to engaging young people in the outdoors.
 (12)As children become more disconnected from the natural world, the hunting and angling conservation legacy of America is at risk.
 (13)Hunters and anglers play a critical role in reconnecting young people with nature, protecting our natural resources, and fostering a lifelong understanding of the value of conserving the natural world.
 (14)Research demonstrates that hunters who become engaged in hunting as children are among the most active and interested hunters as adults. The vast majority of hunters report they were introduced to hunting between the ages of 10 and 12, and the overwhelming majority of children are introduced to hunting by an adult.
 (15)Parks and recreation, youth-serving, service-learning, conservation, health, education, and built-environment organizations, facilities, and personnel provide critical resources and infrastructure for connecting children and families with nature.
 (16)It takes many dedicated men and women to work to preserve, protect, enhance, and restore America’s natural resources, and with an aging workforce in the natural resource professions, it is critical for the next generation to have an appreciation for nature and be ready to take over these responsibilities.
 (17)Place-based service-learning opportunities use our lands and waters as the context for learning by engaging students in the process of exploration, action, and reflection. Physical activity outdoors connected with meaningful community service to solve real-world problems, such as removing invasive plants or removing trash from a streambed, strengthens communities by engaging youth as citizen stewards.
 (18)States nationwide and their community based partners have some notable programs that connect children and families with nature; however, most States lack sufficient resources and a comprehensive strategy to effectively engage State agencies across multiple fields.
 (19)States need to engage in cross-sector agency and nonprofit collaboration that involves public health and wellness, parks and recreation, transportation and city planning, and other sectors focused on connecting children and families with the outdoors to increase coordination and effective implementation of the policy tools and programs that a State can bring to bear to provide outdoor opportunities for children and families.
 3.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means—
 (A)a State; or (B)a consortium from one State that may include such State and municipalities, entities of local or tribal governments, parks and recreation departments or districts, school districts, institutions of higher education, or nonprofit organizations.
 (2)Local partnersThe term local partners means a municipality, entity of local or tribal government, parks and recreation departments or districts, Indian tribe, school district, institution of higher education, nonprofit organization, or a consortium of local partners.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (4)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any other territory or possession of the United States, or any Indian tribe.
			4.Cooperative agreements for development or implementation of healthy kids outdoors State strategies
 (a)In generalThe Secretary is authorized to issue one cooperative agreement per State to eligible entities to develop, implement, and update a 5-year State strategy, to be known as a Healthy Kids Outdoors State Strategy, designed to encourage Americans, especially children, youth, and families, to be physically active outdoors.
			(b)Submission and approval of strategies
 (1)ApplicationsAn application for a cooperative agreement under subsection (a) shall— (A)be submitted not later than 120 days after the Secretary publishes guidelines under subsection (f)(1); and
 (B)include a Healthy Kids Outdoors State Strategy meeting the requirements of subsection (c) or a proposal for development and submission of such a strategy.
 (2)Approval of strategy; peer reviewNot later than 90 days after submission of a Healthy Kids Outdoors State Strategy, the Secretary shall, through a peer review process, approve or recommend changes to the strategy.
 (3)Strategy updateAn eligible entity receiving funds under this section shall update its Healthy Kids Outdoors State Strategy at least once every 5 years. Continued funding under this section shall be contingent upon submission of such updated strategies and reports that document impact evaluation methods consistent with the guidelines in subsection (f)(1) and lessons learned from implementing the strategy.
 (c)Comprehensive strategy requirementsThe Healthy Kids Outdoors State Strategy under subsection (a) shall include— (1)a description of how the eligible entity will encourage Americans, especially children, youth, and families, to be physically active in the outdoors through State, local, and tribal—
 (A)public health systems; (B)public parks and recreation systems;
 (C)public transportation and city planning systems; and (D)other public systems that connect Americans, especially children, youth, and families, to the outdoors;
 (2)a description of how the eligible entity will partner with nongovernmental organizations, especially those that serve children, youth, and families, including those serving military families and tribal agencies;
 (3)a description of how State agencies will collaborate with each other to implement the strategy; (4)a description of how funding will be spent through local planning and implementation subgrants under subsection (d);
 (5)a description of how the eligible entity will evaluate the effectiveness of, and measure the impact of, the strategy, including an estimate of the costs associated with such evaluation;
 (6)a description of how the eligible entity will provide opportunities for public involvement in developing and implementing the strategy;
 (7)a description of how the strategy will increase visitation to Federal public lands within the State; and
 (8)a description of how the eligible entity will leverage private funds to expand opportunities and further implement the strategy.
				(d)Local planning and implementation
 (1)In generalA Healthy Kids Outdoors State Strategy shall provide for subgrants by the cooperative agreement recipient under subsection (a) to local partners to implement the strategy through one or more of the program activities described in paragraph (2).
 (2)Program activitiesProgram activities may include— (A)implementing outdoor recreation and youth mentoring programs that provide opportunities to experience the outdoors, be physically active, and teach skills for lifelong participation in outdoor activities, including fishing, hunting, recreational shooting, archery, hiking, camping, outdoor play in natural environments, and wildlife watching;
 (B)implementing programs that connect communities with safe parks, green spaces, and outdoor recreation areas through affordable public transportation and trail systems that encourage walking, biking, and increased physical activity outdoors;
 (C)implementing school-based programs that use outdoor learning environments, such as wildlife habitats or gardens, and programs that use service learning to restore natural areas and maintain recreational assets; and
 (D)implementing education programs for parents and caregivers about the health benefits of active time outdoors to fight obesity and increase the quality of life for Americans, especially children, youth, and families.
 (e)PriorityIn making cooperative agreements under subsection (a) and subgrants under subsection (d)(1), the Secretary and the recipient under subsection (a), respectively, shall give preference to entities that serve individuals who have limited opportunities to experience nature, including those who are socioeconomically disadvantaged or have a disability or suffer disproportionately from physical and mental health stressors.
 (f)GuidelinesNot later than 180 days after the date of the enactment of this Act, and after notice and opportunity for public comment, the Secretary shall publish in the Federal Register guidelines on the implementation of this Act, including guidelines for—
 (1)developing and submitting strategies and evaluation methods under subsection (b); and (2)technical assistance and dissemination of best practices under section 7.
 (g)ReportingNot later than 2 years after the Secretary approves the Healthy Kids Outdoors State Strategy of an eligible entity receiving funds under this section, and every year thereafter, the eligible entity shall submit to the Secretary a report on the implementation of the strategy based on the entity’s evaluation and assessment of meeting the goals specified in the strategy.
 (h)Allocation of fundsAn eligible entity receiving funding under subsection (a) for a fiscal year— (1)may use not more than 5 percent of the funding for administrative expenses; and
 (2)shall use at least 95 percent of the funding for subgrants to local partners under subsection (d). (i)MatchAn eligible entity receiving funding under subsection (a) for a fiscal year shall provide a 25-percent match through in-kind contributions or cash.
			5.National strategy for encouraging Americans to be active outdoors
 (a)In generalNot later than September 30, 2016, the President, in cooperation with appropriate Federal departments and agencies, shall develop and issue a national strategy for encouraging Americans, especially children, youth, and families, to be physically active outdoors. Such a strategy shall include—
 (1)identification of barriers to Americans, especially children, youth, and families, spending healthy time outdoors and specific policy solutions to address those barriers;
 (2)identification of opportunities for partnerships with Federal, State, tribal, and local partners; (3)coordination of efforts among Federal departments and agencies to address the impacts of Americans, especially children, youth, and families, spending less active time outdoors on—
 (A)public health, including childhood obesity, attention deficit disorders and stress; (B)the future of conservation in the United States; and
 (C)the economy; (4)identification of ongoing research needs to document the health, conservation, economic, and other outcomes of implementing the national strategy and State strategies;
 (5)coordination and alignment with Healthy Kids Outdoors State Strategies; and (6)an action plan for implementing the strategy at the Federal level.
				(b)Strategy development
 (1)Public participationThroughout the process of developing the national strategy under subsection (a), the President may use, incorporate, or otherwise consider existing Federal plans and strategies that, in whole or in part, contribute to connecting Americans, especially children, youth, and families, with the outdoors and shall provide for public participation, including a national summit of participants with demonstrated expertise in encouraging individuals to be physically active outdoors in nature.
 (2)Updating the national strategyThe President shall update the national strategy not less than 5 years after the date the first national strategy is issued under subsection (a), and every 5 years thereafter. In updating the strategy, the President shall incorporate results of the evaluation under section 6.
 6.National evaluation of health impactsThe Secretary, in coordination with the Secretary of Health and Human Services, shall— (1)develop recommendations for appropriate evaluation measures and criteria for a study of national significance on the health impacts of the strategies under this Act; and
 (2)carry out such a study. 7.Technical assistance and best practicesThe Secretary shall—
 (1)provide technical assistance to grantees under section 4 through cooperative agreements with national organizations with a proven track record of encouraging Americans, especially children, youth, and families, to be physically active outdoors; and
 (2)disseminate best practices that emerge from strategies funded under this Act. 8.Authorization of appropriations (a)In generalThere are authorized to be appropriated to the Secretary to carry out this Act—
 (1)$1,000,000 for fiscal year 2016; (2)$2,000,000 for fiscal year 2017; and
 (3)$3,000,000 for fiscal year 2018. (b)LimitationOf the amounts made available to carry out this Act for a fiscal year, not more than 5 percent may be made available for carrying out section 7.
 (c)Supplement, not supplantFunds made available under this Act shall be used to supplement, and not supplant, any other Federal, State, or local funds available for activities that encourage Americans, especially children, youth, and families to be physically active outdoors.
			
